COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Mount Vernon United Methodist Church v. Harris County,
                            Texas et al.

Appellate case number:      01-18-01114-CV

Trial court case number:    2014-29708

Trial court:                152nd District Court of Harris County

       Appellees, Harris County, Harris County Department of Education, Port of
Houston Authority of Harris County, Harris County Flood Control District, Harris
County Hospital District, City of Houston, Houston Independent School District and
Houston Community College System, have filed a “Notice of Withdrawal” of their
Motion to Dismiss Appeal for Want of Jurisdiction, filed on December 20, 2018, and
Second Motion to Dismiss Appeal, filed on February 13, 2019. We grant appellees’
request to withdraw the motions and dismiss as moot appellees’ Motion to Dismiss, filed
on December 20, 2018, and Second Motion to Dismiss, filed on February 13, 2019.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: __February 21, 2019____